Citation Nr: 0609602	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, 
diagnosed as tinea pedis, onychomycosis, tinea cruris, and 
dermatosis, to include as secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from April 1967 to June 1969.  
He received the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) .


FINDING OF FACT

Tinea pedis, onychomycosis, tinea cruris, and dermatosis have 
been shown by competent evidence to be causally related to 
the veteran's active service.


CONCLUSION OF LAW

Chronic skin disability, diagnosed as tinea pedis, bilateral 
foot onychomycosis, tinea cruris, and dermatosis of bilateral 
lower legs, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant, as well as a September 
2004 statement of the case (SOC).  The March 2004 AOJ letter, 
which was issued prior to the initial AOJ decision, informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was requested to provide evidence in 
his possession pertinent to the appeal to VA.  The Board 
observes that the March 2004 letter did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Nevertheless, despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board, in granting service connection for the disability 
at issue, finds no prejudice to the veteran in proceeding 
with the issuance of a final decision because the AOJ will be 
responsible for addressing any notice defect with respect to 
the rating and effective dates elements when effectuating the 
award.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

With regard to the duty to assist, the claims file contains 
the veteran's service medical record and reports of VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.



Legal Criteria

Service connection - in general

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); see also 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law. 
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).
Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2005).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.  The following diseases 
are deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2005).  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) 
(2004) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2005) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) (2004) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2005).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The veteran asserts that service connection is warranted for 
a skin disability that had its onset while he served in 
Vietnam.  The record reflects that on VA examination in April 
2004, the veteran was diagnosed with several skin 
disabilities, namely tinea pedis, onychomycosis of the 
toenails of bilateral feet, a history of tinea cruris, and 
dermatosis (not otherwise specified) of bilateral lower legs.

As noted above, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to Agent Orange, the Board acknowledges that the 
veteran served in Vietnam and, as such, his in-service 
exposure to herbicides is presumed.  However, the Board notes 
that the disabilities that have been positively associated 
with Agent Orange do not include any of the above-referenced 
diagnosed skin disabilities.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  Therefore, the Board concludes that the veteran is 
not entitled to a grant of service connection on a 
presumptive basis.

However, the Board does find that the veteran is entitled to 
a grant of service connection on a nonpresumptive direct 
basis.  In order to establish service connection on a 
nonpresumptive direct basis, the veteran must provided 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and an 
in-service injury or disease.  As previously stated, the 
veteran has current diagnoses of tinea pedis, onychomycosis 
of the toenails of bilateral feet, a history of tinea cruris, 
and dermatosis (not otherwise specified) of the bilateral 
lower legs.  The veteran's service medical records reflect 
that during service, he complained of, and sought treatment 
for, several skin conditions, including jungle rot in his 
right foot, bilateral foot fungus, tinea corporis, and a rash 
on his buttocks, left wrist cellulitis, bilateral hand warts, 
ulcers on the  legs and feet, and a boil.  In terms of the 
etiology of the veteran's current skin disabilities, the 
examiner from the April 2004 VA examination indicated that 
the veteran's tinea pedis, onychomycosis, tinea cruris, and 
dermatosis have persisted since 1967 when the veteran was on 
active duty in Vietnam and that they were at least as likely 
as not related to his active duty.  Thus, the Board concludes 
that the veteran's lay statements as to the etiology of his 
current skin disability have been substantiated by the 
medical evidence of record.  Accordingly, in resolving all 
reasonable doubt in the veteran's favor, and given the record 
evidence of a medical nexus, the Board finds that the record 
supports a grant of service connection for the veteran's 
current chronic skin disability, diagnosed as tinea pedis, 
bilateral foot onychomycosis, tinea cruris, and dermatosis of 
bilateral lower legs.


ORDER

Entitlement to service connection for a skin disability, 
diagnosed as tinea pedis, bilateral foot onychomycosis, tinea 
cruris, and dermatosis of bilateral lower legs, is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


